UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Steven E. Greer,                                                                   7/15/2021
                                Plaintiff,
                                                               1:20-cv-05484 (LTS) (SDA)
                    -against-
                                                               ORDER
 Fox Corporation et al.,

                                Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

       The Court is in receipt of a Letter Motion by the Fox News Defendants and the News Corp.

Defendants (collectively, the “Moving Defendants”), dated July 15, 2021 (ECF No. 176), and

Plaintiff’s Letter responding thereto, also dated July 15, 2021 (ECF No. 177). The Moving

Defendants request that the Court quash a subpoena to Database by Design LLC that Plaintiff

obtained from the Clerk of Court earlier on July 15, 2021 (the “Subpoena”).

       Presently pending before Chief Judge Swain in this action are objections with respect to

my Report and Recommendation dated June 3, 2021 (ECF No. 160), in which I recommended that

Defendants’ motions to dismiss this action be granted, but that Plaintiff be granted leave to

replead certain of his claims. By reason of the foregoing, discovery is stayed pending further order

of the Court. Until the Court lifts that stay, (1) Plaintiff shall refrain from serving the Subpoena;

and (2) Plaintiff shall refrain from requesting or obtaining any further subpoenas from the Clerk

of Court.

       Defendants are directed to email a copy of this Order to the pro se Plaintiff.

       The Clerk of Court is respectfully requested to cancel the gavel at ECF No. 176.
SO ORDERED.

Dated:        New York, New York
              July 15, 2021

                                   ______________________________
                                   STEWART D. AARON
                                   United States Magistrate Judge
